 1                                                                                        O
 2
 3
 4
 5
 6
 7
 8                       United States District Court
 9                       Central District of California
10
11   CARMEN JOHN PERRI,                           Case № 2:19-cv-08482-ODW (MAAx)

12                      Plaintiff,                ORDER GRANTING PLAINTIFF’S
13                                                UNOPPOSED MOTION FOR
           v.                                     LEAVE TO FILE FIRST AMENDED
14
                                                  COMPLAINT [19]
15   BREAKWATER LLC et al.,
16
                        Defendants.
17
18         On December 11, 2019, Plaintiff Carmen John Perri moved for leave to file a
19   First Amended Complaint (“FAC”), to correct the name of Defendant Breakwater
20   LLC to “Breakwater Group, LLC.” (Mot. for Leave to File FAC (“Mot.”) ii, ECF
21   No. 19.) Plaintiff noticed the hearing on this Motion for January 13, 2020, and thus
22   any opposition was due no later than December 23, 2019. See C.D. Cal. L.R. 7-9. To
23   date, the Court has received no opposition to Plaintiff’s Motion. The failure to file a
24   timely opposition may be deemed consent to the granting of a motion. C.D. Cal. L.R.
25   7-12; Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995).
26         After carefully considering the papers filed in connection with the motion, the
27   Court deems the matter appropriate for decision without oral argument. Fed. R. Civ.
28   P. 78(b); C.D. Cal. L.R. 7-15. The Court finds Plaintiff has shown good cause to
 1   amend the complaint pursuant to Rule 15(a)(2).       Accordingly, the Court hereby
 2   GRANTS Plaintiff’s unopposed Motion. (ECF No. 19.)
 3         The Court ORDERS Plaintiff to file a clean, non-redlined version of the FAC
 4   attached as Exhibit A to the Declaration of Joseph R. Manning, Jr. (ECF No. 19-2) as
 5   a separate document in the Court’s CM/ECF System. C.D. Cal. L.R. 15-1. Plaintiff
 6   shall file the FAC promptly, and in no event later than January 10, 2020. Plaintiff
 7   shall serve any new parties added in the FAC in accordance with applicable law.
 8
 9         IT IS SO ORDERED.
10
11         January 2, 2020
12
13                               ____________________________________
14                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
